DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0069] Line 4, it states “ the fourth side 241”, examiner suggests correcting the reference number to the correct number, i.e.  – the fourth side 241f – 
Appropriate correction is required.

Drawings
The drawings are objected to because:

The drawings contain illegible photographs in regards to Figures 1, 3, 6, 7, 8, 10, 11; the photographs used are not of sufficient quality. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, if photographs are the only practicable medium for illustrating the claimed invention. See 37 CFR 1.84(b)
	
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, and 12-15 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention, by “Red Hawks Seatbelt Kit includes (2) 60" Fully Extended Lap Seatbelts, Seatbelt Bracket and Hardware” web page < http://www.golfcart.com/pc_product_detail.asp?key=0EFA967DF72E4C63AAFD9EC5C006DBA1 > accessed by way back machine published on March 23,2017, see attachment, hence referenced to as Red Hawk. 
In regards to claim 1,5, and 12 Red Hawk discloses In regards to claim 1, Red Hawk discloses a "truck bed" seat belt apparatus (seat belt kit) comprising;
	a first belt portion (1), a second belt portion (2), a first attachment portion (5), a second attachment portion (11), a first connection portion (6), and a second connection portion (7), wherein:
	the first belt portion (1) comprises a first elongated piece of material (10) extending between a first (3) and second side (4), wherein:
	the first attachment portion (5) is connected to the first belt portion(1) on the first side (3) and is configured to attach to a bad of a truck (Red hawk doesn’t explicitly provide attachment to a bed of a truck however this doesn’t serve to distinguish over the prior art that teaches being configured to attach to anything, not excluding a bed of a truck); and
	the first connection portion (6) is connected to the first belt portion (1) on the second side (4) configured to connect to a second connection portion (7); and 
	the second belt portion (2) comprises a second elongated piece of material (20) extending between a first side (8) and a second side (9), wherein:
	the second attachment portion (11) is connected to the second belt portion (2) on the first side (8) and is configured to attach to a bed of a truck (the recitation that something is configured to perform a specific function doesn’t serve to distinguish over the structure of the prior art that is disclosed as being configured to attach to anything, not excluding a bed of a truck); and 
	the second connection portion (7) is connected to the second belt portion (2) on the second side (9) and is configured to connect to the first connection portion (6). 

 

    PNG
    media_image1.png
    451
    879
    media_image1.png
    Greyscale

Figure 1
	Red Hawk discloses further comprising an attachment bracket (200), the attachment bracket comprising:
	an elongated piece of material (21) extending lengthwise in a first direction(left); and
at least one extension piece (24) extending from the elongated piece of material in a second direction (forward) ; wherein:
	the elongated piece of material (21) comprises:
	a first surface (21a) extending lengthwise between a first side (21c) and a second side (21d) and extending widthwise between a third side (21e) and a fourth side (21f);
	a second surface (21b), opposite the first surface, extending lengthwise between the first side(21c) and the second side (21d) and extending widthwise between the third side and the fourth side (21e,f);
	a first opening there through (at 24) configured to receive a first fastener configured to attach the first attachment portion (5) to the attachment bracket (200); and

	the at least one extension piece (24) comprises a piece of material extending from the first surface of the elongated piece of material, the piece of material comprising:
	a first surface (left) and a second surface (right) opposite the first surface; and
	an opening there through (25) configured to receive a third fastener configured to attach the attachment bracket to the bed of the truck (not shown); and
	the first attachment portion (24 )and the second attachment portion (23) are configured to attach to the attachment bracket (200) to attach to the bed of a cart or truck.
	See annotated image below taken from Red Hawk with reference numbers added by examiner for clarity of action.

    PNG
    media_image2.png
    352
    519
    media_image2.png
    Greyscale

Figure 2

In regards to claim 2 and 14, Red Hawk discloses the first attachment portion (5) comprises an opening there through configured to receive a first fastener (bolt/screw) configured to attach the first attachment portion (5) to the bed of a cart; and the second attachment portion (11) comprises an opening there through configured to receive a second fastener (bolt/screw) configured to attach the second attachment portion to the bed of a cart. (See figure 1 above).  
The recitation that something is configured to perform a specific function doesn’t serve to distinguish over the structure of the prior art that is disclosed as being configured to attach to anything, not excluding a bed of a truck.
In regards to claim 4 and 15, Red Hawk discloses the first connection portion comprises a seat belt tongue (6); and the second connection portion comprises a seat belt buckle (7). (See Figure 1 above). 

In regards to claim 6 and 13, Red Hawk discloses two extension pieces (23, 24 at 5, 11, see annotated figure above) extending from the elongated piece of material in the second direction (forwards), wherein: a first of the extension pieces (24) extends from the elongated piece of material adjacent to a first side of the elongated piece of material (21c); and a second of the extension pieces (23) extends from the elongated piece of material adjacent to a second side of the elongated piece of material (21d). (See Figure 1 and 2 above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Red Hawk as applied to claim 1 above, and further in view of Drop (US 5826906).
In regards to claim 3, Red Hawk discloses the first and second fastener however Red Hawk fails to explicitly disclose, the first and second fastener each comprise an anchor fastener configured to extend into and attach to the bed of the truck. However, Drop teaches the use of an anchor (48) fastener attaching the mounting bracket (16a) to the bed floor. Accordingly, the prior art teaches it is known that a bolt and anchor fastener are elements that are functional equivalents for providing attachment. Therefore, in view of the teachings of Drop, it would have been obvious to one of ordinary skill in the art before the effective filing date to have substituted the fastener of Red Hawk with the anchor fastener both elements were known equivalents for providing attachment to the bed of vehicle. 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Red Hawk as applied to claims 1 and 12 above, and further in view of Drop (US 5826906) and Muirhead (US 4911493 ).
In regards to claims 7 and 16, Red Hawk teaches the first fastener, the second fastener, and the third fastener configured to extend into and attach to the bed of a vehicle but fails to explicitly teach the first fastener and the second fastener each comprise a screw fastener; and the third fastener comprises an anchor fastener configured to extend into and attach to the bed of the truck. However, Drop teaches the use of an anchor (48) fastener attaching the mounting bracket (16a) to the bed floor, therefore teaching that an anchor fastener and bolt fastener (of Red Hawk) are elements that are functional equivalents. Additionally Muirhead teaches the use of 
	In view of the teachings of Drop and Muirhead, it would have been obvious to one of ordinary skill in the art before the effective filing date to have substituted the fastener of Red Hawk with the screw and anchor fasteners both elements were known equivalents for providing attachment to the bed of vehicle. 

Claims 8-11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Red Hawk as applied to claims 1, 5, and 12 above, and further in view Theeverythingcarts - How to install Seat Belt Bracket on a golf cart found at https://www.youtube.com/watch?v=6cIDE-xGGUg , herein after EverthingCarts, published Aug 4, 2010, see also still photo of pertinent location of this YouTube video, and  in view of Drop (US 5826906).
In regards to claim 8, 10, 17, and 19 Red Hawk discloses the seat belt apparatus but fails to disclose the method of installing, however, EverthingCarts teaches a method of installing the Red Hawk seat belt apparatus comprising, attaching the attachment bracket to a bed of a truck by a third fastener through the opening of the extension piece, (Min 2:45-2:51). Attach the first attachment portion to the frame of cart by attaching it to the bracket (Min 3:20-3:36) which is attached to the frame of the cart (min 2:45-2:50). Then attaching the second attachment portion to the frame via the second opening (Min 4:00-4:10, on the other side) away from the first attachment portion so that the first belt portion and the second belt portion can be position over a user in the bed of the truck and connected together by the first connection portion and the second connection portion to secure the user in the bed of the truck (min 5:18). 
 
In regards to claim 9, 11, 18, and 20 EverythingCarts further teaches the method with positioning the belt portions over a user connecting the first belt portion and the second belt portion together by the first and second connection portion such that the user is secured (see minute 5:18). 

It would have been obvious to one of ordinary skill in the art to combine the Red Hawk apparatus with the method taught by EverythingCarts to ensure the proper attachment of the piece so as to be street legal by protecting the user with the seat belt. 
 
Although, Red Hawk and EverythingCarts disclose this is being attached to a bed of a cart as opposed to the truck as claimed in the present application, Drop teaches having a Truck Bed safety belt (26, Fig.1-2) in order to provide seating protection in open-backed vehicles and increase occupancy in a truck (Col.1 lines 22-39). Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date to modify EverythingCarts for attaching to a truck bed in order to increase the use of a truck bed and reduce the amount of vehicles needed for passenger transportation. (Col.1 lines 22-39). 

In regards to claim 19, Red hawk and EverythingCarts do not explicitly teach forming an opening into a floor of a bed of a truck, wherein the opening is configured to receive the third fastener; However, Drop teaches having a truck bed safety belt providing seating protecting as discussed above. It would have been obvious to one of ordinary skill in the art before the effective filing date to form an opening into a floor of a bed of a truck, as it would be necessary to allow the fasteners of RedHawk’s bracket to be properly secured into the truck bed for the advantages Drop teaches, increasing safe passenger transportation in utility vehicles ( Col.1 lines 22-39). 
claim 20, therefore the user would be sitting on the floor of the bed of the truck between the first and second attachment portions (5 and 11 respectively) adjacent to the wall (see Drop, Fig.1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art listed ontruck bed seats and seat belt apparatus of relevance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356.  The examiner can normally be reached on M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616